Chief Justice Mercur
delivered the opinion of the court, January 26th 1885.
This case is here for the second time. As the evidence stood on the former trial we held the case was clearly for the jury on the questions of negligence and contributory negligence. We have carefully examined the evidence given on the second trial. We have compared it with all that was given on the former trial. We are not able to discover any substantial difference.
Whether the defendant in error put out her hand to grasp a rail thinking there was one, or whether knowing there was none, she suddenly sought to grasp some other object to save herself from falling, is really unimportant. The substantial cause of complaint was the absence of any object to protect her from injury in case of a sudden lurch. As a rail is the more usual protection against danger on a ship, evidence, was given for the purpose of showing had there been one at the place where she was walking, the injury would not have been sustained. There was evidence that many other ships had similar places protected by a rail, and that soon after this injury one was put in that place in this ship. As there was neither rail nor any other object in lieu thereof affording adequate protection against injury in case of a sudden, and at the time, unexpected lurch, the question of negligence in omitting to provide against what must frequently occur was for the jury. It was submitted in a clear and satisfactory, charge.
Judgment affirmed.
Paxson, J.
I did not agree to the judgment when this. *270case was here before, and am constrained to dissent now. I think it is carrying the doctrine of negligence to an unreasonable extent. There are too many “ ifs ” between the proximate cause and the injury.